English, C. J. A. J. Wigley was indicted in the circuit court of Franklin county for an assault and battery, the indictment charging that “the said A, J. Wigley, on the fifteenth day of May, A. D., 1882, in the county of Franklin, then and there did unlawfully assault one Charlotte Ellison then and there being, and her, the said Charlotte Ellison, he, the said A. J. Wigley, did then and there unlawfully strike and beat, against the peace and dignity of the state of Arkansas.” Defendant was tried on plea of not guilty, the jury found him guilty and assessed a fine of one hundred dollars against him, and judgment was entered on the verdict. He moved in arrest of judgment on the ground that the indictment did not state facts sufficient to constitute a public offense, etc., and the court overruled the motion. He filed a motion for a new trial on the grounds that the verdict was contrary to law and evidence, and against the weight of evidence. The court overruled the motion, and defendant appealed without taking any bill of exceptions. The indictment charges an assault and battery, and is-substantially in good form. Whether the evidence warranted the verdict, we have no means of judging, as appellant did not bring it on the record by bill of exceptions. In the absence of a showing* to the contrary, the presumption is that the verdict was-right. Affirmed.